ACCEPTED
                                                                                                      05-17-00837-CR
                                                                                            FIFTH COURT OF APPEALS
                                                                                                      DALLAS, TEXAS
                                                                                                    3/27/2018 1:32 PM
                                                                                                           LISA MATZ
                                                                                                               CLERK



                         COURT OF APPEALS NO. 05-17-00837-CR
                            TRIAL COURT NO. F15-15439-U
                                                                               FILED IN
                                                                        5th COURT OF APPEALS
ANTONIO GARCIA                                 *             IN THE COURT OF DALLAS,
                                                                               APPEALSTEXAS
                                               *                        03/27/2018 1:32:15 PM
VS.                                            *             FOR THE FIFTH DISTRICT
                                                                               LISA MATZ
                                               *                                 Clerk
THE STATE OF TEXAS                             *             DALLAS, TEXAS

                    APPELLANT’S MOTION TO EXTEND THE TIME
                       FOR FILING THE APPELLANT’S BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the Appellant by and through his attorney of record, and respectfully

requests that the time for the filing of the Appellant’s brief in the above-styled and numbered

cause be extended. In support of this motion the Appellant would show the Court the following:

                                                   I.

       The Appellant was convicted of a felony and punishment was assessed at confinement in

the Texas Department of Corrections in the above-styled cause number.

                                                   II.

       The present deadline for the filing of Appellant’s brief is March 29, 2018. The Appellant

respectfully requests an extension of time until April 28, 2018.

                                                III.

       No extension of time has previously been requested.

                                                IV.

       The attorney for the Appellant would show the Court that good cause exists for the
requested extension, in that his work load has consisted of various complicated trials, such as
Rosendo Guardado Vasquez F-17-29856, F-17-24856;. Corey Adkins: Aggravated robberies:
F-17-75302, F-17-75338 with multiple co-defendants, requiring extensive discovery.


APPELLANT’S MOTION TO EXTEND THE TIME
FOR FILING THE APPELLANT’S BRIEF - Page 1
       WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully requests that the

time for filing of Appellant’s brief be extended.

                                                    Respectfully submitted,



                                                    _/s/ Russ Henrichs___________________
                                                    Russ Henrichs
                                                    P. O. Box 190983
                                                    Dallas, TX 75219
                                                    214/651-0759
                                                    State Bar ID# 09475000



                                 CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true copy of the foregoing APPELLANT’S
MOTION TO EXTEND THE TIME FOR FILING THE APPELLANT’S BRIEF has been efiled
with copy to the office of Faith Johnson, District Attorney of Dallas County, Appellate Section,
Frank Crowley Building, 133 Riverfront Boulevard, Dallas, Texas 75207 on this the 27th day of
March, 2018.



                                                    _/s/ Russ Henrichs___________________
                                                    Russ Henrichs




APPELLANT’S MOTION TO EXTEND THE TIME
FOR FILING THE APPELLANT’S BRIEF - Page 2